Citation Nr: 1538032	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-28 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to an annual clothing allowance for 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to July 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) North Texas Health Care System in Dallas, Texas.  


FINDING OF FACT

The Veteran has been prescribed a left knee brace to treat her service-connected left knee disorder, which tends to wear and tear her clothing.


CONCLUSION OF LAW

The criteria for an annual clothing allowance for 2013 have been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA laws and regulations, an annual clothing allowance is payable when the Chief Medical Director or designee certifies that because of a service-connected disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of use of a physician prescribed medication for a skin condition which is due to a service-connected disability produces irreparable damage to the Veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a)(2).

The Veteran contends that she is entitled to a 2013 annual clothing allowance based upon her use of a knee brace prescribed as treatment for her service-connected left knee disorder.

Service connection is in effect for medial collateral ligament tear, status post open surgical repair with degenerative changes, left knee, rated 10 percent disabling; and for instability, left knee, rated 10 percent disabling.  During an August 2013 examination, the Veteran reported that she was in the process of getting a new left knee brace.  Subsequent VA treatment reports, dated in August 2014, indicate that she was prescribed a new Corflex knee orthosis for her left knee.  In August 2013 and October 2013 statements, the Veteran reiterated that her left knee brace tended to wear and tear her clothing.  Along with her August 2013 statement, the Veteran attempted to submit a pair of pants that had been ruined as a result of her left knee brace.  The Board finds the Veteran's statements are competent evidence to report on the damage caused to her clothing from her use of the prescribed left knee brace.  Accordingly, the Board finds that the criteria for an annual clothing allowance for 2013 have been met.  


ORDER

An annual clothing allowance for 2013 is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


